DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-8, 13, 15, 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/03/2021.
Applicant's election with traverse of Claims 1, 16-18, 23 in the reply filed on 02/03/2021 is acknowledged.  The traversal is on the ground(s) that the Spehner reference teaches the precoating thickness and not the final coating thickness as required by the claim.  This is not found persuasive because although applicant was correct that the Spehner reference did not meet the claim limitation, the current prior art, Kim (US20180142337A1) does teach each claim limitation as will be explained in the prior art rejections.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is considered a “use” claim which fails to recite steps, and one cannot claim a new use per se because it not among the categories of patentable inventions such as a process, machine, manufacture, or composition of matter. (See MPEP 2173.05(q)). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16-18, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim requires the coating is composed only of a first layer, and the coating has a total thickness of 6 to 26 microns, however the claim also requires the first layer has a thickness of 6 to 14 microns and has an outer FeAL layer of 1-2 microns. Since it is Claims 16-18 are rejected as indefinite from their dependency on Claim 1. 
Regarding Claim 23, this claim is considered indefinite because it merely recites a use without any active positive steps delimiting how this use is actually practiced. Therefore, it is unclear what steps, if any, are required by the claim. (See MPEP 2173.05(q)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180142337A1).
Regarding Claim 1, Kim teaches a hot stamped component comprising a base steel and a coating of aluminum alloy produced by interdiffusion between the base steel and a precoating/plating of aluminum alloy [0028] [0034];
Where the coating has a total thickness of 2-40 microns or 2-10 microns [0015], overlapping with the claimed range of 6-26 microns. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the limitation of the coating being only composed of a first interdiffusion layer of alpha-Fe (ferrite) containing Al and Si, Kim teaches the plates layer only comprises a single diffusion later comprising alpha-Fe and containing Al and Si (Claim 4). 
Regarding the limitation of the interdiffusion layer having an outer sub layer of FeAl of 1-2 microns and the limitation of the Fe content in the layer being 70% or more, applicant discloses that intermetallic FeAl layer of 1-2 microns covers the outside of the layer [0032]. Kim is silent regarding if an intermetallic FeAl layer congregates or forms on the outer layer of the single interdiffusion layer, however, since Kim teaches a similar base steel being plated with a similar hot dip composition, in a similar hot stamping and austenitization See MPEP 2112.01(I)). 

Claims 16-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180142337A1) as applied to Claim 1, in view of Spehner et al. (US8440323B2)
Regarding Claims 16 and 23, since Kim teaches 2-10 microns for a final plating thickness (Claim 3) but is silent regarding the precoating thickness. However, since the thickness of the coating increases during diffusion heat treatment as applicant admits in Fig. 1-2, it would have been obvious to one of ordinary skill in the art to use a precoating thickness of less than 10 microns to achieve the desired final plating thickness. 
Regarding the limitation of the total thickness of the precoated steel sheet being between 0.5-3 mm, Kim teaches the steel part is used for vehicle parts, but is silent on the thickness of the steel part. However, Spehner teaches a coated steel stamped product similar to Kim’s invention and teaches the coated part can be hot stamped shaped parts in the automotive industry (Col. 1, Lines 15-20) and teaches favorable coating deposition when the steel sheet has a total thickness of 0.7-3 mm (Col. 5, Lines 25-30). Therefore, it would have been 
Regarding Claim 17, Kim teaches the following composition that overlaps with or is close to the claimed range for the following elements [0013] [0060] [0062][0049], and Spehner teaches the following steel base composition that overlaps with the claimed ranges(Col. 3, Lines 5-15):
Element
Claimed Range (wt%)
Kim Range
(wt%)
Spehner Range (wt%)
C
0.28-0.4
0.18-0.25
0.1-0.5
Mn
0.6-3.5
0.9-1.5
0.5-3
B
0-0.004
0.001-0.005
0.0005-0.01
Nb, Ti, and V
0-0.4
0.01-0.05
0-0.2
Si
0.05-1
0.1-0.5
0.1-1
Al
0.01-1
0.01-0.05
0-0.1
Cr, Mn, Ni, Cu
0-5
0.955-4.5
0.51-4.2
Fe
Balance
Balance
Balance


In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claimed range of C of 0.28-0.4, Kim teaches a similar range of C in the range of 0.18-0.25. While these ranges do not overlap, they are close, See MPEP 2144.05(I)).
Alternatively, it would have been obvious to one of ordinary skill in the art to modify the composition taught by Kim with the broader composition range taught by Spehner as both steel compositions are used for coated high strength, hot stamped vehicle parts to achieve the predictable result of forming a high strength hot press formed article with single soft diffusion layer for a vehicle part. 
Regarding Claim 18, Kim teaches the following composition that overlaps with or reads on the claimed range for the following elements [0013] [0060] [0062][0049]:
Element
Claimed Range (wt%)
Kim Range
(wt%)
C
0.19-0.29
0.18-0.25
Mn
0.6-3.5
0.9-1.5
B
0-0.004
0.001-0.005
Nb, Ti, and V
0-0.4
0.01-0.05
Si
0-2
0.1-0.5
Al
0-2
0.01-0.05
Cr, Mn, Ni, Cu
0-5
0.955-4.5
Fe
Balance
Balance


prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736